

113 S2857 IS: Naugatuck River Valley National Heritage Area Study Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2857IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mr. Blumenthal (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to carry out a study regarding the suitability and
			 feasibility of establishing the Naugatuck River Valley National Heritage
			 Area in Connecticut, and for other purposes.1.Short titleThis Act may be cited as the Naugatuck River Valley National Heritage Area Study Act.2.National park service study regarding Naugatuck River Valley, Connecticut(a)FindingsCongress finds the following:(1)The area that encompasses the Naugatuck River Valley of Connecticut has made a unique contribution
			 to the cultural, political, and industrial development of the United
			 States.(2)The Naugatuck River Valley is comprised of 14 communities along the Naugatuck River, which
			 stretches for more than 40 miles from its headwaters in Torrington,
			 Connecticut, to the confluence with the Housatonic River in Shelton. The
			 14 municipalities of Torrington, Harwinton, Litchfield,
			 Plymouth/Terryville, Thomaston, Waterbury, Watertown, Ansonia, Beacon
			 Falls, Derby, Naugatuck, Oxford, Seymour, and Shelton, share common
			 historical elements, agricultural, trade, and maritime origins, similar
			 architecture, common industries, an immigrant culture succeeding colonial
			 beginnings, and a significant contribution to the war effort from the
			 Revolutionary War to World War II. Most of these elements are still in
			 evidence today.(3)Three major industries drove the manufacturing contribution of the Valley. As evidenced in the
			 book, The Brass Industry in the United States, by William Lathrop, the
			 brass industry was born in Connecticut’s Naugatuck River Valley and
			 harnessed the power of the Naugatuck River and the skilled immigrant
			 workers who arrived from Germany, Ireland, Italy, and Poland.(4)The Naugatuck River Valley also spawned the birth of the rubber industry in the United States when
			 Charles Goodyear developed the vulcanization process in 1839. Together
			 with Samuel Lewis, a wealthy industrialist from Naugatuck, Connecticut,
			 Goodyear parlayed his innovation into establishing the U.S. Rubber
			 Company, making Naugatuck the rubber capital of the world.(5)The Naugatuck River Valley was also a major contributor to the success of the United States clock
			 industry. Eli Terry designed interchangeable parts for his clocks
			 assembled in Terryville. Renowned clockmaker Seth Thomas began making the
			 first of millions of clocks in Thomaston, Connecticut, in 1813. His
			 company continued until 1931 when it became a division of General Time
			 Corporation (Timex). Other important industries included pens, evaporated
			 milk, pianos and organs, corset stays, and cables.(6)The Naugatuck River Valley has been a major contributor to the United States war efforts from the
			 American Revolution to the Civil War to World War II. In the 2007 PBS film
			 The War, the story of World War II directed and produced by Ken
			 Burns and Lynn Novick, the City of Waterbury, Connecticut, was
			 characterized as the arsenal of the war effort because of its high
			 concentration of war industries.(7)The Naugatuck River Valley has been home to many great authors, diplomats, inventors and patriots,
			 such as David Humphreys, Aide-de-Camp to General George Washington and the
			 first American ambassador; Commodore Isaac Hull, Commander of Old
			 Ironsides during the War of 1812; Ebenezer D. Bassett, the country’s
			 first black ambassador; Dr. John Howe, inventor of a pin making machine
			 that made the common pin a household necessity; and Pierre Lallement,
			 inventor of the modern two-wheel bicycle.(8)The Naugatuck River Valley possesses a rich and diverse assemblage of architecturally significant
			 civic, industrial and residential structures and monuments dating from
			 Colonial times to the present. There are 88 structures in the Naugatuck
			 Valley included on the National Register of Historic Places. The first law
			 school in America was built in Litchfield. Notable examples of the variety
			 of architecture found in the Valley include Robert Wakeman Hill’s
			 brilliantly designed Thomaston Opera House and Town Hall; H.E. Ficken’s
			 acoustically impressive Sterling Opera House in Derby, site of appearances
			 by many nationally known performers; Waterbury’s Clock Tower, designed by
			 the renowned architectural firm of McKim, Mead & White which also designed four buildings in Naugatuck; Henry Bacon, designer of the Lincoln
			 Memorial and two structures in Naugatuck; and the Father McGivney Statue
			 cast by Joseph Coletti of Boston to honor the Waterburian who founded the
			 Knights of Columbus.(9)The Naugatuck River Valley has been a melting pot for immigrant populations who have made
			 significant contributions to the industrial, cultural, and economic
			 development of the nation.(10)The Naugatuck River Valley possesses a group of public-spirited citizens dedicated to the
			 preservation and promotion of the region’s natural, historic, and cultural
			 heritage, and a passionate resolve to work together for the betterment of
			 the Valley and its residents.(b)Study(1)In generalThe Secretary of the Interior shall, in consultation with the State of Connecticut and appropriate
			 organizations, carry out a study regarding the suitability and feasibility
			 of establishing the Naugatuck River Valley National Heritage Area in
			 Connecticut.(2)ContentsThe study shall include analysis and documentation regarding whether the Study Area—(A)has an assemblage of natural, historic, and cultural resources that together represent distinctive
			 aspects of American heritage worthy of recognition, conservation,
			 interpretation, and continuing use, and are best managed through
			 partnerships among public and private entities and by combining diverse
			 and sometimes noncontiguous resources and active communities;(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the national story;(C)provides outstanding opportunities to conserve natural, historic, cultural, or scenic features;(D)provides outstanding recreational and educational opportunities;(E)contains resources important to the identified theme or themes of the Study Area that retain a
			 degree of integrity capable of supporting interpretation;(F)includes residents, business interests, nonprofit organizations, and local and State governments
			 that are involved in the planning, have developed a conceptual financial
			 plan that outlines the roles for all participants, including the Federal
			 Government, and have demonstrated support for the concept of a national
			 heritage area;(G)has a potential management entity to work in partnership with residents, business interests,
			 nonprofit organizations, and local and State governments to develop a
			 national heritage area consistent with continued local and State economic
			 activity; and(H)has a conceptual boundary map that is supported by the public.(c)Boundaries of the study areaThe Study Area shall be comprised of sites in Torrington, Harwinton, Litchfield,
			 Plymouth/Terryville, Thomaston, Waterbury, Watertown, Ansonia, Beacon
			 Falls, Derby, Naugatuck, Oxford, Seymour, and Shelton, Connecticut.(d)Submission of study resultsNot later than 3 years after funds are first made available for this section, the Secretary shall
			 submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report describing the results of the study.